                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ARLEY MCCULLAR, et al.,

             Plaintiffs,

v.                                                                CV No. 19-3 SMV/CG

PECOS VALLEY OF NEW MEXICO, LLC, et al.,

             Defendant.

       ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION TO EXTEND
              DEADLINE TO DEPOSE DEFENDANTS’ EXPERT

      THIS MATTER is before the Court on Plaintiffs’ Motion to Extend Discovery

Deadline to Depose Defendants’ Expert David Tanzer, M.D. (the “Motion”), (Doc. 99),

filed November 27, 2019. The Court, having considered the Motion and noting it is

unopposed, finds the Motion shall be GRANTED.

      The deadline for Plaintiffs to depose Defendants’ expert David Tanzer, M.D., is

hereby extended to February 21, 2020. The deadline for Plaintiffs to file any motions

regarding Dr. Tanzer’s testimony, including any motions filed under Daubert v. Merrell

Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) and its progeny is hereby extended to

March 6, 2020. Nothing in this Order shall be construed to modify any other existing

deadlines.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
